DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments, in the amendment filed 10/8/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Traff (US 2015/0145992) in view of  Murphy et al. (US Patent 9,396,354) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kerger et al (US 2017/0249674). Note that claim 20 was not presented in the amended claim on 10/8/2021 and has not be cancelled .Please when replying to the office action indicate the status of claim 20. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al (US 9,396,354) in view of  Kerger et al (US 2017/0249674)
Regarding claim 1, Murphey teaches a processor-implemented method for contextually masking visual elements in a digital photograph, the method comprising : constructing, by a processor, a ruleset based on one or more privacy preferences of a plurality of individuals within the digital photograph ( Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face, abstract; column 2 lines 59-64 ),  and responsive to a viewer digitally accessing the digital photograph ( column 3 lines 6-23]); masking, by the processor, one or more visual elements within the digital photograph from view of the viewer in real time based on the ruleset and an identity of the viewer( Murphy teaches the privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, where the masking of faces detected in the image are automated, or in real time, in 
However, Kerger paragraph [0041] discloses in response to user selection of distinguished element of the item, sofa 342, as shown in figure 3 340, text is analyzed to identify comments associated with the selected element, softa 342, as shown in figure 3 350). Kerger discloses system and method comprising identify and distinguish an element that is an image of an object that is visible within the photograph item from other elements that are visible within graphic content of the published photograph item and from surrounding contextual visual image pixel data (Kerger paragraph [0034]-[0035] discloses distinguish an element from surrounding contextual visual image pixel data by analyzing the digital images into multiple segments (e.g., sets of pixels, which are also sometimes referred to as "super pixels")).Kerger teaches removing the textual reference associated with the digital photograph in paragraph [0045] where Kerger teaches the digital image may be altered to dim any segments that contain unavailable items, to change the descriptive information associated with the unavailable item(s) (e.g., changing text describing the unavailable item(s) to instead read "sold" or the like, to show the description in a strikethrough font, etc.), to remove and/or alter pricing information to indicate that the item is sold or otherwise unavailable, and so on. In various embodiments, at block 540, the server may receive an input selecting a particular segment in the digital image from an interested user, wherein the selected segment may depict one or more of the shared items depicted in the digital image. For 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Murphey’s teachings with Kerger invention for the benefit of implementing “image segmentation technology to enhance communication’, (Kerger [0004)). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Murphy teach wherein the visual elements may be one or more elements selected from a list consisting of: faces, individuals, objects, and locations. Murphy teaches wherein the visual elements may be one or more elements selected from a list consisting of: faces, individuals, objects, and locations (where the visual elements is “The privacy protection module 142 executes facial recognition 202 for any faces present in the image”, column 2 lines 42-58).
Regarding claim 3, Murphy teaches further comprising; untagging one or more identified individuals from the digital photograph (where untagging is “The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may be placed over the face of the user that has requested privacy protection”, where the untagging, or concealing their identity, is masking the facial image of the user, column 3 lines 24-36).

Regarding claim 5, Murphy teaches wherein the one or more visual elements are masked using one or more techniques selected from a list consisting of: diminished reality, blurring, and image replacement (where the techniques are “The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may be placed over the face of the user that has requested privacy protection”, column 3 lines 24-36).
Regarding claim 7, Murphy teaches further comprising; wherein the identified individuals are identified from a plurality of text associated with the digital photograph (where the text associated with is “In one embodiment, the privacy protection module 142 processes a set of images of a user and generates a facial signature that is associated with a user name. Facial signatures and associated user names may be maintained for all users within a photograph sharing or video sharing application”, column 2 lines 42-58).
The limitation of claim 8-12, and 14-19 has been addressed in claim 1-5, and 7 above. Note that claim 8 is a system claim and claim 15 is a program claim but they include all the limitation as rejected in the method claim above. 
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664